DETAILED ACTION

This Office action is in response to Applicant’s Remarks filed December 6, 2021.  No claims have been amended.  Currently, claims 1-20 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210803.

The rejection of claims 1-20 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Evers et al, EP 2264138, is maintained for the reasons of record.

The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,072,763 is maintained for the reasons of record. 

The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-20 of copending Application No. 16/716,643 is maintained for the reasons of record.

The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/774,017 is maintained for the reasons of record.
The provisional rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of copending Application No. 16/774,012 is maintained for the reasons of record.

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive.
Applicant argues that Evers et al, EP 2264138, does not teach or suggest in general a detergent composition comprising from about 5% to about 50% by weight of the total composition of a surfactant system comprising:
	(i) from about 70% to about 80%, by weight of the surfactant system of an alkyl
ethoxy sulfate;
	(ii) from about 18% to about 26%, by weight of the surfactant system of an
amine oxide surfactant; and
	(iii) from about 1% to about 5% by weight of the surfactant system of an alkyl
polyglucoside surfactant, as required by applicant in the instant claims.  However, the examiner respectfully disagrees.  Specifically, the examiner notes that applying the math to the surfactant system required in instant claim 1, that claim 1 requires (i) about 3.5% to about 40% by weight of an alkyl ethoxy sulfate, (ii) about 0.9% to about 13% by weight of an amine oxide surfactant, and (iii) about 0.05% to about 2.5% by weight of an alkyl polyglucoside surfactant.  Accordingly, the examiner respectfully maintains that Evers et al, EP 2264138, clearly discloses detergent compositions comprising 12-24% by weight of an alkyl ethoxy sulfate surfactant, 6% by weight of a coco amido propyl see Examples 18-19 of Evers et al, EP 2264138), as required in the instant claims.  Furthermore, as the word “about” recited in instant claim 1 permits some tolerance (see In re Ayers, 69 USPQ 109 (CCPA 1946), and In re Erickson, 145 USPQ 207 (CCPA 1965)), the 2-3% by weight of an alkyl polyglucoside surfactant disclosed in Examples 18-19 of Evers et al may be considered to read on claim 1 of the application where “about 0.05% to about 2.5% by weight of an alkyl polyglucoside surfactant” is claimed.  Alternatively, if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one would not expect a difference in properties (see In re Woodruff, 16 USPQ 2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. v. Banner, 227 USPQ 773 (Fed. Cir. 1985); In re Aller, 105 USPQ 233, 255 (CCPA 1955)).
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over U.S. Patent No. 11/072,763 and copending Application Nos. 16/716,643, 16/774,017 and 16/774,012 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
December 29, 2021